Simmons, C. J.
1. It is not necessary that an indictment based upon the Penal' Code, § 219, par. 3, should allege that the act of trespass therein mentioned, was “wilfully” committed.
2. The evidence introduced on the trial of the present case fully warranted the' finding of the jury that the accused was guilty of the offense with which he stood charged ; and, in view of the showing made by the State in resistance-to his effort to secure a new trial on the ground of newly discovered evidence, his conviction should be allowed to stand.

Judgment affirmed.


By five Justices.